           Case 2:17-cv-02821-JCM-BNW Document 53
                                               52 Filed 06/05/20
                                                        05/21/20 Page 1 of 6


1    AARON D. FORD
     Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
     Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Ave., #3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    E-mail: katlynbrady@ag.nv.gov

7    Attorneys for Defendants James Dzurenda,
     Alexis Lozano, and Brian Williams
8

9                            UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA

11   JASON ALTHEIDE,                                   Case No. 2:17-cv-02821-JCM-PAL

12                      Plaintiff,
                                                   UNOPPOSED MOTION TO LIFT STAY
13   vs.                                            AND PROCEED WITH DISCOVERY
                                                          (FIRST REQUEST)
14   JAMES DZURENDA, et al.,

15                      Defendants.

16

17         Defendants, James Dzurenda, Alexis Lozano, and Brian Williams, by and through

18   counsel, Aaron D. Ford, Nevada Attorney General, and Katlyn M. Brady, Jr., Deputy

19   Attorney General, submit this unopposed motion to lift the stay and proceed with discovery.

20                                       BACKGROUND

21         This matter centers on Plaintiff Jason Altheide’s (Altheide) inmate civil rights

22   complaint. On February 28, 2019, this Court filed the scheduling order and set the

23   discovery cut-off for May 29, 2019. ECF No. 27.

24         On March 29, 2019, Altheide filed his Fifth Amended Complaint. ECF No. 29.

25   However, this Court struck the Fifth Amended Complaint because it was not styled as a

26   motion to amend. ECF No. 31.

27

28



30                                           Page 1 of 6
           Case 2:17-cv-02821-JCM-BNW Document 53
                                               52 Filed 06/05/20
                                                        05/21/20 Page 2 of 6


1          On May 8, 2019, Altheide filed a motion to file a Fifth Amended Complaint. ECF No.
2    33. The parties then stipulated to stay discovery pending screening on the Fifth Amended
3    Complaint. ECF No. 34. This Court subsequently granted the stay. ECF No. 35.
4          On January 3, 2020, this Court entered its screening order on the Fifth Amended
5    Complaint. ECF No. 38. The motion was granted to the extent Altheide can add John Doe
6    I and John Doe II to his administrative segregation due process claim. ECF No. 38 at 3:7-
7    12. The motion was denied in all other respects and this Court stated the Fourth Amended
8    Complaint would remain the operative complaint. Id. Defendants subsequently filed an
9    answer to the Fourth Amended Complaint. ECF No. 39.
10         On May 13, 2020, Altheide and Defendant’s counsel conducted a meet and confer to
11   discuss the best way to move this matter forward. The parties agreed to lift the stay and
12   submit a new scheduling order. Specifically, the parties agreed to extend discovery 90 days
13   from May 20, 2020 to August 18, 2020. Declaration of Counsel at 1:27-28. Further, the
14   parties agreed to extend the deadline to file dispositive motions to September 17, 2020.
15   Finally, Altheide agreed Defendants could title the motion to lift the stay and proceed with
16   discovery as unopposed. Id. at 2:1-2.
17                                     LEGAL STANDARD
18         Motions to enlarge time are governed by FED R. CIV. PROC. 6(b) and Nevada Local Court

19   Rule 26-31 and 26-6:

20         (b) Extending Time.

21         (1) In General. When an act may or must be done within a specified time, the
           court may, for good cause, extend the time:
22

23         (A) with or without motion or notice if the court acts, or if a request is made,
           before the original time or its extension expires; or
24

25   ///

26   ///

27         1On April 17, 2020, the Federal District Court of Nevada amended the Local Rules.
     This motion cites to the most recent version.
28



30                                           Page 2 of 6
     Case 2:17-cv-02821-JCM-BNW Document 53
                                         52 Filed 06/05/20
                                                  05/21/20 Page 3 of 6


1    (B) on motion made after the time has expired if the party failed to act because
     of excusable neglect.[2]
2

3    And
4    LR 26-3. EXTENSION OF SCHEDULED DEADLINES
5           A motion or stipulation to extend any date set by the discovery plan,
     scheduling order, or other order must, in addition to satisfying the
6    requirements of LR IA 6-1, be supported by a showing of good cause for the
     extension. A motion or stipulation to extend a deadline set forth in a discovery
7    plan must be received by the court no later than 21 days before the expiration
     of the subject deadline. A request made within 21 days of the subject deadline
8    must be supported by a showing of good cause. A request made after the
     expiration of the subject deadline will not be granted unless the movant also
9    demonstrates that the failure to act was the result of excusable neglect. A
     motion or stipulation to extend a discovery deadline or to reopen discovery
10   must include:
11            (a) A statement specifying the discovery completed;
12            (b) A specific description of the discovery that remains to be completed;
13            (c) The reasons why the deadline was not satisfied or the remaining
                  discovery was not completed within the time limits set by the
14                discovery plan; and
15            (d) A proposed schedule for completing all remaining discovery. [3]
16
     LR 26-6. DISCOVERY MOTIONS
17
              (a) Unless the court orders otherwise, all discovery disputes are
18               referred to the magistrate judge assigned to the case.
19            (b) All motions to compel discovery or for a protective order must set
                  forth in full the text of the discovery originally sought and any
20                response to it.
21            (c) Discovery motions will not be considered unless the movant (1) has
                  made a good faith effort to meet and confer as defined in LR IA 1-
22                3(f) before filing the motion, and (2) includes a declaration setting
                  forth the details and results of the meet-and confer conference
23                about each disputed discovery request.

24            (d) In the event of an emergency discovery dispute, the movant may
                  apply for relief by written motion or, when time does not permit, by
25                a telephone call to the magistrate judge assigned to the case. The
                  court may determine whether a discovery dispute is an emergency.
26

27   2   FED R. CIV. PROC. 6(b).
28   3   Nevada Local Court Rules 26-4.


30                                        Page 3 of 6
          Case 2:17-cv-02821-JCM-BNW Document 53
                                              52 Filed 06/05/20
                                                       05/21/20 Page 4 of 6

                       Written requests for judicial assistance to resolve an emergency
1                      discovery dispute must satisfy LR 7-4.[4]
2                                       LEGAL ARGUMENT
3    A.    Local Rule 26-3 Requirements
4          1.       The discovery completed to date
5          To date, no discovery has been completed as this matter was stayed pending
6    screening on the Fifth Amended Complaint. Inmate civil complaints are exempt from the
7    initial disclosure requirements. FRCP 26(a)(1)(B). Although discovery did open in this
8    matter, the parties almost immediately stayed discovery due to the filing of the Fifth
9    Amended Complaint.
10         2.       Discovery that remains to be completed
11         The parties would like to complete discovery on the allegations in this matter. This
12   includes written discovery and potentially depositions.
13         3.       The reason the discovery deadline cannot be completed
14         The current discovery deadlines cannot be met due to the delay caused by the Fifth
15   Amended Complaint and the stay order.
16         4.       Proposed discovery schedule
17         Deadline to Complete Discovery: August 18, 2020
18         Deadline for Dispositive Motions: September 17, 2020
19         Deadline for Joint Pretrial Order: October 21, 2020. If dispositive motions are
20   filed, the joint pretrial order is due thirty (30) days after the entry of the Court’s order on
21   the motions.
22   B.    Good Cause Supports the Extension
23         This Court should find good cause supports the extension. The parties were awaiting
24   a ruling on the pending motion to amend. Further, the parties had agreed to stay discovery
25   until this motion was ruled upon. This would ensure the parties knew the operative claims
26   and Defendants before proceeding to discovery.
27

28         4   Nevada Local Court Rules 26-7.


30                                              Page 4 of 6
          Case 2:17-cv-02821-JCM-BNW Document 53
                                              52 Filed 06/05/20
                                                       05/21/20 Page 5 of 6


1                                         CONCLUSION
2          This Court should grant the motion to lift the stay and proceed to discovery. Now
3    that the pending motion has been ruled on, the parties are prepared to proceed to discovery.
4          DATED this 21st day of May, 2020.
5                                           Respectfully submitted,
6                                           AARON D. FORD
          IT IS SO ORDERED                  Attorney General
7

8
          DATED: June 05, 2020              By: /s/ Katlyn M. Brady
                                                Katlyn M. Brady (Bar No. 14173)
                                                Deputy Attorney General
9                                               Attorneys for Defendants
10
          __________________________________________________
11
          BRENDA WEKSLER
12        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                           Page 5 of 6
           Case 2:17-cv-02821-JCM-BNW Document 53
                                               52 Filed 06/05/20
                                                        05/21/20 Page 6 of 6


1                                  CERTIFICATE OF SERVICE
2           I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on May 21, 2020, I electronically filed the foregoing UNOPPOSED MOTION TO
4    LIFT STAY AND PROCEED WITH DISCOVERY (FIRST REQUEST), via this Court’s
5    electronic filing system. Parties that are registered with this Court’s electronic filing system
6    will be served electronically. For those parties not registered, service was made by depositing
7    a copy for mailing in the United States Mail, first-class postage prepaid, at Las Vegas, Nevada
8    to the following:
9           Jason Altheide, #1169889
            Ely State Prison
10          PO Box 1989
            Ely, NV 89301
11          Plaintiff, Pro Se

12                                            /s/ Natasha D. Petty
                                              An employee of the Office of the
13                                            Nevada Attorney General

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                             Page 6 of 6
